           Case 1:20-mc-00176-CM Document 1 Filed 03/30/20 Page 1 of 3


                                                                        20MC176
SOUTHERN DISTRICT OF NEW YORK                               District Judge Colleen mcMahon

IN RE: CORONAVIRUS/COVID-19 PANDEMIC
                                                                          Ml0-468

THIS MATTER RELATES TO: Video Teleconferencing                     STANDING ORDER
and Telephone Conferencing for Criminal Proceedings


       On March 13, 2020, the President of the United States deelared that the Coronavirns

Disease 2019 ("COVID-19") outbreak constitutes a national emergency under the National

Emergencies Act, 50 U.S.C. §§ 1601 et seq.

       On March 27, 2020, the President signed into law the Coronavirus Aid, Relief, and

Economic Security Act ("CARES Act"), which provides that, subject to certain requirements,

video teleconferencing and telephone conferencing may be used in enumerated criminal

proceedings in certain circumstances during the national emergency related to the Coronavirus

Disease 2019 ("COVID-19") and 30 days thereafter. On March 29, 2020, the Judicial

Conference of the United States found that emergency conditions due to the national emergency

declared by the President with respect to COVID-19 materially have affected and will materially

affect the functioning of the federal courts generally.

       As of today's date, there have been over 30,000 confirmed cases ofCOVID-19 in New

York City alone, and estimates suggest that the number of cases may be many times greater. The

current public health crisis has caused, is causing, and is expected to continue to cause

extraordinary disruption throughout this District, including, but not limited to the temporary

closme ofotl1ces; the imposition of travel restiictions and discouragement of the use of mass

transportation; the dislocation of many residents; and dismptions and delays in the use of the

mails. Cases of COVID have been diagnosed among members of the staff of this Court and/or

members of their immediate families, which has required the closure of ce1iain operations and
           Case 1:20-mc-00176-CM Document 1 Filed 03/30/20 Page 2 of 3



made it impossible for members of the court staff to appear for work. Moreover, diagnosed cases

of COVID-19 in the population of the Metropolitan Correction Center and the Metropolitan

Detention Center have caused, and are likely to cause, restrictions on the movement of

defendants to and from court. These and other considerations make it increasingly necessary for

judges in this District to conduct proceedings remotely, by videoconference or other means, with

defense counsel and defendants sometimes in separate locations.

       For these reasons, IT IS ORDERED THAT, on motion of the undersigned, the use of

video teleconferencing, or telephone conferencing if video teleconferencing is not reasonably

available, is authorized for the following proceedings with the consent of the defendant, or

juvenile, after consultation with counsel:

           •   Detention hearings under section 3142 of title 18, United States Code;

           •   Initial appearances under Rule 5 of the Federal Rules of Criminal Procedure;

           •   Preliminary hearings under Rule 5.1 of the Federal Rules of Criminal Procedure;

           •   Waivers of indictment under Rule 7(b) of the Federal Rules of Criminal
               Procedure;

           •   Arraignments under Rule 10 of the Federal Rules of Criminal Procedure

           •   Probation and supervised release revocation proceedings under Rule 32.1 of the
               Federal Rules of Criminal Procedure;

           •   Pretrial release revocation proceedings under section 3148 of title 18, United
               States Code;

           •   Appearances under Rule 40 of the Federal Rules of Criminal Procedure;

           •   Misdemeanor pleas and sentencings as described in Rule 43(6)(2) of the Federal
               Rules of Criminal Procedure;

           •   Proceedings under chapter 403 oftitle 18, United States Code (commonly known
               as the "Federal Juvenile Delinquency Act"), except for contested transfer hearings
               and juvenile delinquency adjudication or trial proceedings.



                                                2
             Case 1:20-mc-00176-CM Document 1 Filed 03/30/20 Page 3 of 3



          IT IS FURTHER ORDERED THAT, on motion of the undersigned, the undersigned

specifically finds that felony pleas under Rule 11 of the Federal Rules of Criminal Procedure;

felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure; and equivalent

plea and sentencing, or disposition, proceedings under chapter 403 of title 18, United States

Code (commonly known as the "Federal Juvenile Delinquency Act") cannot be conducted in

person without seriously jeopardizing public health and safety, and thus video teleconferencing,

or telephone conferencing if video conferencing is not reasonably available, may be used in such

proceedings with the consent of the defendant, or juvenile, after consultation with counsel and a

upon a finding by the presiding judge that the proceeding cannot be further delayed without

serious harm to the interests of justice.

          IT IS FURTHER ORDERED that, because the CARES Act does not require the consent

of a defendant or juvenile to be in writing, such consent may be obtained in whatever form is

most practicable under the circumstances, so long as the defendant's consent is clearly reflected

in the record.

          IT IS FURTHER ORDERED that any authorization to use video teleconferencing or

telephone conferencing pursuant to this Order may be terminated by further Order of the Court

or pursuant to Subsections (6)(3) and (6)(5) of the relevant provisions of the CARES Act.

SO ORDERED.

 Dated:     March 30, 2020
            New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                3
